DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. Patent Application Publication 2020/0135874) in view of Ho et al. (GB Patent 1569897) or Chaudhry et al. (U.S. Patent 6,576,521).
Referring to Claim 1, Shih teaches an integrated circuit structure, comprising: a fin (208) having a lower fin portion (208 below the bottom of 210) and an upper fin portion (208 above the bottom of 210); a gate stack (216) over the upper fin portion of the fin (208), the gate stack (216) having a first side opposite a second side; a first source or drain structure comprising an epitaxial structure (210) embedded in the fin (208) at the first side of the gate stack (216); and a second source or drain structure comprising an epitaxial structure (210) embedded in the fin (208) at the second side of the gate stack (216), the first and second source or drain structures (210) comprising silicon, phosphorous and arsenic (par. 21), with an atomic concentration of phosphorous substantially the same as an atomic concentration of arsenic.
Shih does not explicitly state wherein the first and second source or drain structures (210) have an atomic concentration of phosphorous substantially the same as an atomic concentration of arsenic.
Ho teaches forming insulated gate field effect transistors having source or drain structures (71/72) comprising silicon, phosphorous and arsenic (page 3, lines 28-66) wherein the source/drain regions arsenic is diffused to a concentration of 1 X 1020 atoms/cm3 and phosphorous is diffused to about the same concentration (page 3, lines 67-70).
Chaudhry teaches in Fig. 4-6 for example, forming insulated gate field effect transistors having source or drain structures comprising silicon, phosphorous and arsenic; wherein the first and second source or drain structures have an atomic concentration of phosphorous substantially the same as an atomic concentration of arsenic (50% As + 50% P; Col. 5, Line 14).
	Therefore it would have been obvious to one having ordinary skill in the art at the time then invention was effectively filed to provide the well-known n-type dopants of phosphorus and arsenic having substantially the same concentration taught by Ho or Chaudhry for the source/drain structures of Shih based on it’s well-known suitability to achieve reduce the E-field is, move the peak field deeper into the silicon, obtain a broader potential minimum, improve hot carrier aging characteristics and reduce TED (‘521; Col. 2, Line 66 to Col. 3, Line 3).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	 It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to Claim 3, as modified above, Chaudhry further teaches wherein the first and second source or drain structures have a depth of phosphorous substantially the same as a depth of arsenic (see Fig. 5 and 6).
Referring to Claim 4, as modified above, Chaudhry further teaches wherein the depth of phosphorous is within approximately 1 nanometer of the depth of arsenic (the same).

Referring to Claim 7, Ho further teaches first and second dielectric gate sidewall spacers (230) along the first and second sides of the gate stack (216), respectively.
Referring to Claim 8, Ho further teaches a first conductive contact (702/602) on the epitaxial structure (210) of the first source or drain structure; and a second conductive contact (702/602) on the epitaxial structure (210) of the second source or drain structure.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (U.S. Patent Application Publication 2020/0176565) in view of Ho et al. (GB Patent 1569897) or Chaudhry et al. (U.S. Patent 6,576,521).
Referring to Claim 1, Ting teaches in Fig. 15, 21A and 21B for example, an integrated circuit structure, comprising: a fin (52) having a lower fin portion and an upper fin portion; a gate stack (104/106) over the upper fin portion of the fin (52), the gate stack (104/106) having a first side opposite a second side; a first source or drain structure (left 98B) comprising an epitaxial structure (left 95/97) embedded in the fin (52) at the first side of the gate stack (104/106); and a second source or drain structure (right 98B) comprising an [another] epitaxial structure (right 95/97) embedded in the fin (52) at the second side of the gate stack (104/106), the first and second source or drain structures (98B) comprising silicon and phosphorous (par. 49-50).  Ting also teaches the well-known use of n-type dopants such as phosphorus and arsenic (par. 25).
Ting does not explicitly state wherein the first and second source or drain structures (98B) have an atomic concentration of phosphorous substantially the same as an atomic concentration of arsenic.
Ho teaches forming insulated gate field effect transistors having source or drain structures (71/72) comprising silicon, phosphorous and arsenic (page 3, lines 28-66) wherein the source/drain regions arsenic is diffused to a concentration of 1 X 1020 atoms/cm3 and phosphorous is diffused to about the same concentration (page 3, lines 67-70).
Chaudhry teaches in Fig. 4-6 for example, forming insulated gate field effect transistors having source or drain structures comprising silicon, phosphorous and arsenic; wherein the first and second source or drain structures have an atomic concentration of phosphorous substantially the same as an atomic concentration of arsenic (50% As + 50% P; Col. 5, Line 14).
	Therefore it would have been obvious to one having ordinary skill in the art at the time then invention was effectively filed to provide the well-known n-type dopants of phosphorus and arsenic having substantially the same concentration taught by Ho or Chaudhry for the source/drain structures of Shih based on it’s well-known suitability to achieve reduce the E-field is, move the peak field deeper into the silicon, obtain a broader potential minimum, improve hot carrier aging characteristics and reduce TED (‘521; Col. 2, Line 66 to Col. 3, Line 3).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	 It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to Claim 3, as modified above, Chaudhry further teaches wherein the first and second source or drain structures have a depth of phosphorous substantially the same as a depth of arsenic (see Fig. 5 and 6).
Referring to Claim 4, as modified above, Chaudhry further teaches wherein the depth of phosphorous is within approximately 1 nanometer of the depth of arsenic (the same).
Referring to Claim 7, Ting further teaches first and second dielectric gate sidewall spacers (80/86) along the first and second sides of the gate stack (104/106), respectively.
Referring to Claim 8, Ting further teaches a first conductive contact (left 116/118) on the epitaxial structure (left 95/97) of the first source or drain structure (left 98B); and a second conductive contact (right 116/118) on the epitaxial structure (right 95/97) of the second source or drain structure (right 98B) (par. 59-60).
Referring to Claim 9, Ting further teaches wherein the first and second conductive contacts (116/118) are in a partial recess in the epitaxial structures (95/97) of the first and second source or drain structures (98B), respectively (par. 59-60).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. Patent Application Publication 2020/0135874) in view of Ho et al. (GB Patent 1569897) or Chaudhry et al. (U.S. Patent 6,576,521) in further view of Zang et al. (U.S. Patent 9,831,346) or Glass et al. (U.S. Patent Application Publication 2017/0012124).
Referring to Claim 6, as modified above, Shih in view of Ho or Chaudhry teaches the limitations of claim 1, but Shih does not explicitly state wherein the lower fin portion includes a portion of an underlying bulk single crystalline silicon substrate.
Chaudhry teaches the known use of single crystal silicon (Col. 1, Line 20).
Zang teaches the known use of single crystal silicon (Col. 3, lines 17-18).
Glass teaches the known use of single crystal silicon (par. 23).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the well-known single crystal silicon material as taught by Chaudhry, Zang and Glass for the silicon material of the fin of Shih as modified by Ho and Chaudhry based on its well-known suitability in the art for the body of an insulated gate transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (U.S. Patent Application Publication 2020/0176565) in view of Ho et al. (GB Patent 1569897) or Chaudhry et al. (U.S. Patent 6,576,521) in further view of 
Referring to Claim 6, as modified above, Ting in view of Ho or Chaudhry teaches the limitations of claim 1, but does not explicitly state wherein the lower fin portion includes a portion of an underlying bulk single crystalline silicon substrate.
Chaudhry teaches the known use of single crystal silicon (Col. 1, Line 20).
Zang teaches the known use of single crystal silicon (Col. 3, lines 17-18).
Glass teaches the known use of single crystal silicon (par. 23).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the well-known single crystal silicon material as taught by Chaudhry, Zang and Glass for the silicon material of the fin of Ting  as modified by Ho and Chaudhry based on its well-known suitability in the art for the body of an insulated gate transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-25 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the atomic concentration of phosphorous is greater than 1E20 atoms/cm3, and the atomic concentration of arsenic is greater than 1E20 atoms/cm3 in combination with all of the limitations of Claim 2.
Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the first and second source or drain structures have a resistivity of less than approximately 0.35 mOhm⋅cm in combination with all of the limitations of Claim 5.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein the capping semiconductor layer of each of the epitaxial structures of the first and second source or drain structures consists essentially of silicon and phosphorous in combination with all of the limitations of Claim 10.
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein a first dielectric spacer along sidewalls of the first conductive contact, wherein the capping semiconductor layer of the first source or drain structure is confined between the first dielectric spacer; and a second dielectric spacer along sidewalls of the second conductive contact, wherein the capping semiconductor layer of the second source or drain structure is confined between the second dielectric spacer in combination with all of the limitations of Claim 19.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896